DETAILED ACTION
Status of the Claims
	Claims 1, 3 and 7-16 are pending in the instant application. Claims 13-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 3 and 7-12 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The U.S. effective filing date has been determined to be 05/21/2018, the filing date of the document PCT/KR2018/005785. Applicant's claim for a foreign priority date of, 05/31/2017, the filing date of document Republic of Korea 10-2017-0067639, is acknowledged, however no English translation of the foreign priority document has been provided. Accordingly, foreign priority to this document cannot be afforded at this time.

Information Disclosure Statement
	The information disclosure statements submitted on 06/28/2022 were filed after the mailing date of the first office action on the merits, however Applicants have indicated the appropriate fee set forth in 37 CFR 1.17(p) has been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. The documents have been considered to the extent that they are provide in legible English.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3 and 7-12 remain rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2016/0022583; published January, 2016) in view of Zhang et al. (“In vitro in vivo evaluation of donepezil-sustained release microparticles for the treatment of Alzheimer’s disease,” 2007, ELSEVIER; Biomaterials, Vol. 28, pp. 1882-1888); PERSYN (US 2007/0053989; published March, 2007) and Li et al. (“Prediction of solvent removal profile and effect on properties for peptide-loaded PLGA microspheres prepared by solvent extraction/evaporation method,” 1995, ELSEVIER; Journal of Controlled Release, Vol. 37, pp. 199-214).
Applicants Claims
	Applicant claims a method for preparing sustained-release drug microparticles, the method comprising: mixing a mixed solution of a drug and a biodegradable polymer dissolved in a solvent with an aqueous medium to obtain an emulsion; and evaporating the solvent from the emulsion to form microparticles containing the drug, wherein evaporation of the solvent is performed by heating at a rate of 0.2 to 2 °C/min so that [the] temperature increases from a temperature before the solvent evaporation to a temperature in a range of a boiling point ±10 °C of the solvent, wherein the drug is donepezil or leuprolide, and wherein the biodegradable polymer is selected from the group consisting of polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide)(PLGA), and mixtures thereof (instant claim 1).
	Applicants have elected the following species in the reply filed 01/26/2022: (a) a species of drug is donepezil (instant claim1, 5-6); (b) a species of biodegradable polymer is a mixture of PLA and PLGA (instant claims 2-3; and (c) as solvent is methylene chloride (dichloromethane). Currently claims 1-12 read on the elected group and species.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LEE teaches pharmaceutical compositions for parenteral administration containing donepezil (see whole document) thereby enabling in vivo sustained release continuously for 2-12 weeks or more, and therefore a reduced frequency of administration (abstract). LEE teaches that “it is difficult to orally administer anti-dementia drugs to patients suffering from the progression of dementia.” And “To improve convenience and compliance of patients by reducing the frequency of taking drugs and maintaining the concentration of drugs continuously for a long time, it is believed that sustained-release injections are very useful” ([0002] & [0003]).
	LEE teaches “The present invention is for improving drug compliance of donepezil. The object of the present invention is the provision of sustained-release preparation for parenteral administration having stable drug-releasing property for a long time by preparing donepezil as micro spheres along with a biocompatible polymer and a controlled release agent.” ([0007]). LEE teaches that: “The example of the biodegradable, biocompatible polymer is, but is not limited to, poly(lactide-co-glycolide ), polylactide, polyglycolide, polycaprolactone, gelatin, hyaluronate or a mixture thereof, and preferably at least one of polyglycolide, polylactide, and a copolymer of polyglycolide and polylactide.” [emphasis added]([0010]). And that “The donepezil microsphere of the present invention may have the size (D50) of 10 to 200 μm.” (instant claims 1-2, 4-6 & 12).
	LEE teaches that: “To accomplish another object, the present invention provides a method for preparing donepezil microsphere which comprises the steps of: dissolving donepezil or a pharmaceutically acceptable salt thereof and a biodegradable, biocompatible polymer in one or more solvents; forming a microsphere by adding the solution of donepezil and biodegradable, biocompatible polymer to a hydrophilic polymer aqueous solution and agitating; and removing the solvent.” ([0013] to [0016]). LEE teaches methylene chloride as the solvent for PLGA and donepezil (“to obtain a dispersion solution”) ([0026])(instant claims 7-9), the aqueous solvent including polyvinyl alcohol (PVA)(instant claim 10, “an emulsifier”) and “a reactor for preparing micro spheres and the temperature was set at 10° C., and the obtained dispersion solution was then slowly added thereto by the use of a syringe with the agitation of 3,000 rpm to prepare microspheres. Next, the temperature was increased to volatilize organic solvents for 2 hours and then cooled to 10° C. for 1 hour.” ([0027]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LEE is that LEE does not expressly teach the heating rate to remove the methylene chloride is 0.2 to 2 °C, the average molecular weight of the biodegradable polymer is in the range of 4,000 to 50,000. 
	Zhang et al. teaches donepezil loaded PLGA microparticles, the PLGA being PLGA - 75:25, Mw = 16,000 (see whole document, particularly §2.1 & §2.3)(instant claim 3). Zhang et al. teaches that “In order to prepare satisfied DM1, PLGA (75:25, Mw = 16,000) was used because this polymer could fully degrade and continuously release drug as long as about 30 days. To incorporate donepezil, the solvent evaporation technique was used because donepezil showed good solubility in DCM2 or CHCl3.” (p. 1884, §3.1, lines 1-6).
	PERSYN teaches methods for preparing biodegradable microparticles containing pharmaceutically active ingredients (see whole document). PERSYN teaches that “One widely utilized process employs solvent evaporation to form microparticles containing active agents. In solvent evaporation process, the active agent and matrix material are dissolved in a volatile organic solvent that is ultimately removed by raising the temperature and/or lowering the pressure. The most widely utilized apparatus for forming microparticles via solvent evaporation incorporates a rotating device, often referred to as a spinning disk.” ([0016]). PERSYN teaches a spinning disk apparatus for producing microparticles ([0018]) such as PLA, PLGA, among others, and combinations thereof ([0055])(microparticle sizes ~1-2500 µm, [0060]). PERSYN teaches that suitable solvents include methylene chloride, among others, and that “Although less volatile solvents may be used in accordance with the invention, it is a particular feature of the present invention that lower boiling point solvents may be employed.” ([0055]).
	PERSYN teaches “Prior to and throughout the microsphere manufacture, process chamber 160 is maintained at conditions conducive to controlled evaporation of the solvent from the dispersion. This is accomplished by controlling the temperature of annular surface 706 and reservoir 708 (using heating unit 155) and the temperature and/or pressure of the process chamber 160 (using a vacuum source not shown) such that the evaporation rate of the solvent enhances the production of microspheres. One skilled in the art would appreciate the affects of temperature and pressure on solvent evaporation (and, hence, microsphere production) and understand that conditions may be optimized to produce the desired materials.” [emphasis added]([0057]).
	Li et al. teaches that biodegradable polymeric microspheric matrices have a high potential as peptide drug carriers, and teaches peptide-loaded PLGA microspheres prepared by solvent extraction/evaporation method (see whole document), and particularly teaches the “The effect of heating rate on solvent removal is shown in Fig. 12. The heating rate in going from 15°C to 35 °C at heating rates of 0.5 and 1.0°C per min did not have a substantial effect on the solvent removal.” (p. 210, §4.3, 2° paragraph, Figure 12)(instant claims 1, & 11). Thus, it would have been prima facie obvious to utilize a suitable heating rate for solvent removal such as a heating rate of “0.5 and 1.0°C per min” as suggested by Li et al. in order to properly remove the solvent from the PLGA microparticles (see, e.g., MPEP 2144.05 discussing obviousness of ranges).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce donepezil biodegradable PLA/PLGA microparticles using the solvent evaporation technique, as suggested by LEE and Zhang et al., including methylene chloride as a volatile solvent because donepezil and PLA/PLGA have good solubility in methylene chloride, as suggested by Zhang et al., and to utilize a temperature increase at an appropriate rate to remove the methylene chloride solvent, as suggested by PERSYN, such as heating rate in going from 15°C to 35°C at heating rates of 0.5 and 1.0°C per min, as taught by Li et al. in order to produce an injectable donepezil formulation for sustained release and improve convenience and compliance of dementia patients by reducing the frequency of taking drugs and maintaining the concentration of drugs continuously for a long time, as suggested by LEE.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the solvent evaporation process for production of (hydrophobic/hydrophilic) drug containing PLA/PLGA microspheres is well established, methylene chloride (dichloromethane) is a well-known solvent for this process, and it would have required no more than an ordinary level of skill would have appreciated the affects of temperature and pressure on solvent evaporation (and, hence, microsphere production) and understand that conditions may be optimized to produce the desired materials. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/28/20252 have been fully considered but they are not persuasive because the claims are not considered commensurate with the results (i.e. alleged unexpected results), particularly the claims do not link the step of evaporating to a particular release profile, and more particularly to the “initial burst release” (not claimed at all), of the produced sustained release drug microparticles. And the claims include “comprising” language that invited any additional unrecited method steps and/or ingredient3 such that one of ordinary skill would have clearly recognized that the claims are open to numerous variations that would be expected to modify the release profile (including any initial burst release) of the sustained release microparticles.
	Applicants state that: “The present inventors have surprisingly determined that by controlling the evaporation temperature of the solvent evaporation method for preparing microspheres, sustained-release microparticles capable of efficiently controlling the initially released amount of the drug can be provided.” (pp. 7-8). Applicants further state that: “A person of ordinary skill in the art would not readily derive such an advantageous and unexpected property from the teachings of the references cited by the Office without significant and undue experimentation.” (p. 9). Applicants further state that: “the presently claimed methods affect the controlled release of the drug, particularly the initial release of the drug, which is accomplished by controlling the temperature range of the solvent heating or the heating rate of the solvent.” (p. 12).
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “controlling the initially released amount of the drug” “the controlled release of the drug, particularly the initial release of the drug, which is accomplished by controlling the temperature range of the solvent heating or the heating rate of the solvent”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The examiner further argues that a rejection based on obviousness necessarily includes the ordinary level of skill (i.e. one of ordinary skill in the art) to which the invention pertains which appears in the instant case to include optimizing the solvent removal step (i.e. solvent evaporation temperature profile). For example, Yeo et al. (“Control of Encapsulation Efficiency and Initial Burst in Polymeric Microparticle Systems,” 2004, Archives of Pharmaceutical Research, Vol. 27, No. 1, pp. 1-12) teaching that:

    PNG
    media_image1.png
    340
    596
    media_image1.png
    Greyscale

(p. 4, col. 2). Thus, it appears well within the ordinary level of skill in the art to which the invention pertains to remove the solvent “by (i) evaporation, in which the solvent is evaporated around its boiling point […] The rate of solvent removal can be controlled by the temperature ramp or the evaporation temperature […].” Yeo et al. further teaches that burst release results from one of two causes: (1) heterogeneous distribution of the drug in the particles, and/or (2) “The drug escapes through the polymeric matrices through the pores and cracks that form during the microparticle fabrication process.” (p. 6, col. 1, §Causes of initial burst release). Additionally, regarding the initial burst release, LEE teaches that: 

    PNG
    media_image2.png
    190
    832
    media_image2.png
    Greyscale

(also see, Example 9, [0046] to [0049]; [0063], Figures 1A-1M, and Figures 2A-2D). The examiner does not see any comparative data to the closest prior art (LEE) suggesting any unexpected results relative to the prior art (see, e.g., MPEP §716.02, particularly 716.02(a) & 716.02(e)). Ultimately if Applicants wish to rely on some showing of unexpected results the burden is on Applicants to explain their data, such that: “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’” (MPEP §716.02(b)), and the any unexpected results need to be commensurate in scope with the claims (MPEP §716.02(d)).
	Additionally, although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (p. 10, 1st paragraph; p. 15), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicants argue that “nowhere does Lee provide any suggestion or motivation to control the solvent’s heating range or heating rate.” (p. 11, 1st paragraph). Applicants further criticize the teaching of LEE related to dissolution (paragraph bridging pp. 11-12).
	In response the examiner argues that LEE clearly teaches: “[0013] To accomplish another object, the present invention provides a method for preparing donepezil microsphere which comprises the steps of: [0014] dissolving donepezil or a pharmaceutically acceptable salt thereof and a biodegradable, biocompatible polymer in one or more solvents; [0015] forming a microsphere by adding the solution of donepezil and biodegradable, biocompatible polymer to a hydrophilic polymer aqueous solution and agitating; and [0016] removing the solvent. [0017] In the method for preparing donepezil microsphere of the present invention, if necessary, a step of washing the microsphere with a solvent such as ethanol may be further comprised. By this means, initial burst release of donepezil may be suppressed.” [emphasis added]([0013] to [0017]). Which steps clearly include “removing the solvent” but do not teach the heating rate to remove the methylene chloride is 0.2 to 2 °C. However, the examiner maintains that it would have been clearly within the ordinary level of skill in the art pertaining to methods of producing drug-containing PLGA microspheres to adjust the heating temperature and/or heating rate in the step of removing the solvent. Furthermore, it would have been clearly evident to one of ordinary skill in the art to remove the solvent, heating to the boiling point or slightly above the boiling point of the solvent have been obvious to remove the solvent. And it logically follows that removal of too much solvent too fast could introduce pores/cracks as the solvent boils off, and such pores/cracks would have reasonably increased burst release in the finished microparticles as any pores/cracks would increase the surface area and therefore drug dissolution which occurs through the microparticle surface. Thus, clearly providing one of ordinary skill in the art motivation to take reasonable steps to optimize the heating temperature and/or heating rate in the step of removing the solvent. 
	Additionally, PERSYN clearly teaches optimization of temperature/pressure for solvent removal, specifically that: “Prior to and throughout the microsphere manufacture, process chamber 160 is maintained at conditions conducive to controlled evaporation of the solvent from the dispersion. This is accomplished by controlling the temperature of annular surface 706 and reservoir 708 (using heating unit 155) and the temperature and/or pressure of the process chamber 160 (using a vacuum source not shown) such that the evaporation rate of the solvent enhances the production of microspheres. One skilled in the art would appreciate the affects of temperature and pressure on solvent evaporation (and, hence, microsphere production) and understand that conditions may be optimized to produce the desired materials.” ([0057]). The examiner further notes that in a production environment, time is money (e.g. need to pay bill will processing & cannot sell product until finished), therefore motivating one of ordinary skill to minimize processing time, however given that higher temperatures/faster solvent evaporation leads to pores/cracks in final product which in turn results in an initial burst release, one of ordinary skill would have been motivated to produce a method of producing a sustain-release PLGA microsphere containing donepezil that completes as fast as possible while resulting in the best possible product (i.e. one without an initial burst release -- suggested by LEE ([0017])).
	Applicants further argue that Zhang et al. does not make up for the deficiencies of LEE, and particularly “there is no description or suggestion related to controlling the temperature range of solvent heating or the heating rate in Zhang et al.” (p. 12, last paragraph).
	In response the examiner notes that the instantly rejected claims are directed at sustained release polymer microparticles of donepezil, wherein the polymer is, e.g., PLGA where the degradation rate and therefore the sustained release profile is related to the molecular weight of the PLGA, where the disclosure of Zhange et al. is within the scope of instant claim 3, and consistent with the instant Specification (p. 10, [0028]), which is narrower and more consistent with Applicants arguments (paragraph bridging pp. 7-8).
	Applicants further argue that “While Persyn describes that a skilled artisan can appropriately control temperature and pressure related to the technical field of such a method, nowhere is it suggested or implied to control the release of the drug, particularly the initial release of the drug, by controlling the temperature range of solvent heating or heating rate of the solvent.” (p. 13).
	In response the examiner argues that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” (MPEP §2145-II), and a rational for modifying a reference different from Applicants is clearly permissible (MPEP §2144).
	Applicants further argue that “Li differs from the present invention in terms of the type of drug and the specific composition of the O/W emulsion used […]” (p. 13, last paragraph). Applicants further provide a table showing the differences between Li al. and the “Present Invention” (p. 14), and particularly Applicants suggest the drug is different, the solvent removal method is a volume gradient method in Li et al. vs. solvent evaporation method in the instant case.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case the difference of the drug is not different from the primary reference LEE and Zhange et al., the polymer is not different (PLGA), the emulsion methods are not different, and the instant claims do not exclude any volume gradient method. The examiner notes that the emulsion polymerization process described in the instant Application clearly does include a step of volume gradient to form the microparticles. Particularly Example 1 discloses that “The polymer/drug solution was added to the PVA aqueous solution, and stirring was performed to generate an oil-in-water (O/W) emulsion.” ([0050]). And “The resulting oil-in-water (O/W) emulsion was added to the PVA aqueous solution, and re-stirring was performed once to minimize loss of drug content. In this case, the number of repetitions is not limited to one time.” ([0051]). Li et al. teaches the VG method as follows: “The principle of the VG method is the gradual removal of the dispersed phase (DP) solvents by the addition of fresh CP thereby continuing the gradual extraction of the DP solvents. This process undergoes two subsequent phase separations; liquid-liquid and then, solid-liquid separation.” which is exactly what is described in Example 1 of the instant Specification as detailed above.
	The examiner respectfully disagrees that the volume gradient method described by Li et al. and the solvent evaporation method are different and mutually  exclusive methods of solvent removal because in making PLGA microparticles the emulsion/evaporation process always involves dispersing the oil phase (dispersed phase, DP; PLGA + donepezil + methylene chloride solvent) in the aqueous phase (continuous phase, CP; water + PVA surfactant) where the solvent, typically methylene chloride, is removed from the emulsion droplets (DP) to begin solidifying of the PLGA microparticles, the solvent in then removed to the aqueous phase (CP) where it is evaporated from the same (i.e. sequential steps not mutually exclusive or distinct steps)(see, e.g., Li et al. p. 210, §4.2 first paragraph, Figure 11). Accordingly, Applicants arguments are not convincing because the “solvent evaporation method” and the “volume gradient method” are not mutually exclusive but rather different sequential process steps.
	Applicants further argue that “Li et al. specifically states […] that ‘the heating rate in going from 15 °C to 35 °C at heating rates of 0.5 to 1.0 °C per min did not have a substantial effect on the solvent removal.’ (emphasis added) Because Li et al. states explicitly that the heating rate had no substantial effect on solvent removal, there is no motivation available in this reference for a person of ordinary skill to make such a modification.” (p. 14, last paragraph).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case what Li et al. establishes is what one of ordinary would have considered in terms of the heating temperature and heating rate required to remove the solvent in an emulsion/evaporation method of making polymeric microparticles, and particularly drug-containing PLGA microparticles. It would have been clearly evident to one of ordinary skill in the art to remove the solvent, heating to the boiling point (liquid - gas phase change) or slightly above the boiling point of the solvent would have been obvious to remove the solvent. And it logically follows that removal of too much solvent too fast could introduce pores/cracks as the solvent boils off, and such pores/cracks would have reasonably increased burst release in the finished microparticles as any pores/cracks would increase the surface area and therefore drug dissolution which occurs through the microparticle surface. Thus, clearly providing one of ordinary skill in the art motivation to take reasonable steps to optimize the heating temperature and/or heating rate in the step of removing the solvent, in the process of LEE in view of Zhang et al., PERSYN and Li et al. in order to produce the best sustained release donepezil PLGA drug microparticles.
	 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fu et al. (“Effects of formulation factors on encapsulation efficiency and release behaviour in vitro of huperzine A-PLGA microspheres,” 2005, Taylor & Francis; Journal of Microencapsulation, Vol. 22, No. 7, pp. 705-714) is cited as teaching production of PLGA microparticles at different temperatures including discussion of the solvent evaporation at different temperatures (see whole document, particularly p. 709, Table III, Figure 1, and accompanying text). 
	Claims 1, 3 and 7-12 are pending and have been examined on the merits. Claims  1, 3 and 7-12 are rejected under 35 U.S.C. 103.. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619      /TIGABU KASSA/                                              Primary Examiner, Art Unit 1619                                                                                                                                                          





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 DM = donepezil microparticles (p. 1883, col. 1, line 20).
        2 DCM = dichloromethane which is synonymous with methylene chloride.
        3 MPEP §2111.03-I.